Citation Nr: 0806189	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The claims file was later 
transferred to the jurisdiction of the RO in Wilmington, 
Delaware.

When this matter was previously before the Board in February 
2007, it was remanded for further development.


FINDING OF FACT

The veteran was treated for migraines during service and the 
medical evidence shows that he has currently has migraines.


CONCLUSION OF LAW

Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
migraine headaches, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify and assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The service medical records show that the veteran was seen in 
August 2000 for complaints of headaches and, as the RO has 
acknowledged, he was diagnosed as having migraines.  The 
veteran was afforded a VA examination in August 2003.  Based 
on his examination of the veteran and review of his medical 
history, the examiner diagnosed the veteran as having 
migraines.  The veteran is competent to report having 
headaches since service.  38 C.F.R. § 3.159(a) (2007).  In 
light foregoing, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that his migraine headaches 
had their onset during service.  


ORDER

Service connection for migraine headaches is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


